Citation Nr: 1522677	
Decision Date: 05/28/15    Archive Date: 06/11/15

DOCKET NO.  12-04 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for a lumbar spine disability.

2.  Entitlement to service connection for a lumbar spine disability.

3.  Whether new and material evidence has been received to reopen service connection for a cervical spine disability.

4.  Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from August 1971 to January 1973.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the RO in Louisville, Kentucky.  This case was previously before the Board in March 2014, when the Board remanded the issues on appeal to schedule a Board videoconference hearing.  

The Board finds that there has been substantial compliance with the directives of the March 2014 remand.  The Veteran testified from Louisville, Kentucky, at an April 2015 Board videoconference hearing before the undersigned Veterans Law Judge, who was seated in Washington, D.C.  The hearing transcript has been associated with the record.  As such, an additional remand to comply with the March 2014 directives is not required.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Board has reviewed the physical claims files and both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.  The issues of service connection for lumbar and cervical spine disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed December 1998 Board decision denied service connection for lumbar (low back) and cervical spine disabilities.

2.  The evidence received since the December 1998 Board decision relates to an unestablished fact of newly diagnosed lumbar and cervical spine disabilities that could reasonably substantiate a claim of service connection for lumbar and/or cervical spine disabilities.


CONCLUSIONS OF LAW

1.  The December 1998 Board decision denying service connection for lumbar and cervical spine disabilities was final when issued.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2014).

2.  Evidence received since the December 1998 Board decision is new and material to reopen service connection for a lumbar spine disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  Evidence received since the December 1998 Board decision is new and material to reopen service connection for a cervical spine disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  The instant decision reopens and remands the issues on appeal for additional development.  As such, no further discussion of VA's duties to notify and to assist is necessary.

Reopening Service Connection for Spinal Disabilities

Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7105.  However, pursuant to 
38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly received evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Regardless of the RO's determination as to whether new and material evidence had been received, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996)).  If the Board determines that the evidence submitted is both new and material, it must reopen the case and evaluate the claim in light of all the evidence.  Justus v. Principi, 3 Vet. App. 510, 512 (1992).  Such evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies.  Id. at 513.

In order to prevail on the issue of service connection, generally, there must be 
(1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In a December 1998 decision, the Board denied service connection for both lumbar (low back) and cervical spine disabilities, finding that the Veteran's claim was not well grounded.  The December 1998 Board decision denying service connection for both lumbar and cervical spine disabilities was final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. 
§ 7104; 38 C.F.R. § 20.1100.

Since the December 1998 Board decision, VA has received significant private medical records.  At the outset, the Board notes that the Veteran received a March 1998 VA general medical examination prior to the December 1998 Board decision.  The VA examination report reflects that the VA examiner diagnosed the Veteran with degenerative arthritis of the lumbar and cervical spine.  While other medical documentation is of record from that time period, presumably the Board relied upon the diagnosis found within the 1998 VA medical examination in finding that the claim was not well grounded.   

A November 2004 private treatment record reflects that the Veteran was diagnosed with the following lumbar and cervical spine disabilities-lumbago, lumbar strain/sprain syndrome, lumbar degenerative disc disease (DDD), lumbar nerve root injury, cervical DDD, cervicalgia, and cervical radiculopathy.  Such evidence could reasonably substantiate a claim of service connection for lumbar and/or cervical spine disabilities, as, at the very least, such evidence, when considered with the other evidence of record, triggers the VA Secretary's duty to assist.  As such, the new evidence meets the low reopening standard of Shade.  For these reasons, the Board finds that the additional evidence is new and material to reopen service connection for lumbar and cervical spine disabilities.  38 C.F.R. § 3.156(a). 


ORDER

New and material evidence having been received, the appeal to reopen service connection for a lumbar spine disability is granted.

New and material evidence having been received, the appeal to reopen service connection for a cervical spine disability is granted.


REMAND

VA Examinations 

VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on his claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In disability compensation (service connection) claims, VA must provide a medical examination and medical opinion when there is 
(1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but 
(4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

At the April 2015 Board videoconference hearing, the Veteran advanced that one or more of the currently diagnosed spinal disabilities are related to an in-service parachuting accident.  The Veteran's service treatment records reflect that he was injured in jump school.  Additionally, a number of other in-service incidents have previously been advanced by the Veteran as having caused a lumbar and/or cervical spine disability.  Further, the Board notes that the Veteran has also advanced a number of spine-related accidents that occurred after service.  Considering the Veteran's contentions, the Board finds that a VA spinal examination would assist in determining whether service connection is warranted for lumbar and/or cervical spine disabilities.  

Outstanding Documentation

VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the issues.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  The record reflects that the Veteran has previously received both private and VA treatment for the currently diagnosed lumbar and cervical spine disabilities.  On remand the AOJ should attempt to obtain any outstanding private and VA treatment records for the period from October 2010.

Additionally, at the April 2015 Board videoconference hearing, the Veteran testified that he had applied for worker's compensation on a number of occasions due to post-service spinal injuries in the work place.  The Veteran advanced that his benefits were often reduced due to a "preexisting" spinal disability.  Such findings and the supporting documentation would assist the Board in determining whether service connection is warranted for a spinal disability.  Upon remand, the AOJ should contact the Veteran to find out when and where he applied for workers' compensation benefits, and attempt to obtain a copy of any decision granting or denying worker's compensation benefits and all supporting medical documentation.  38 C.F.R. § 3.159(c)(1) (2014).

Accordingly, the issues of service connection for lumbar and cervical spine disabilities are REMANDED for the following action:

1.  Contact the Veteran and inquire as to when and where he applied for worker's compensation benefits, and contact the appropriate agency or individual to obtain a copy of any workers' compensation decision, should one exist, awarding or denying worker's compensation benefits for the Veteran, copies of all medical records upon which any such worker's compensation award was based, and copies of any medical records associated with any subsequent worker's compensation determinations.  If such records are identified but not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2014).

2.  Contact the Veteran and request that he provide information as to any private medical treatment for a lumbar and/or cervical spine disability since October 2010.  Upon receipt of the requested information and the appropriate releases, the AOJ should contact all identified health care providers and request that they forward copies of all available treatment records and clinical documentation pertaining to spinal treatment, not already of record, for incorporation into the record.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e).

3.  Associate with the record all VA treatment records that are not already of record pertaining to the treatment of any lumbar and/or cervical spine disabilities for the period from October 2010.

4.  Schedule the appropriate VA examination(s) to assist in determining the current nature and etiology of any diagnosed lumbar and/or cervical spine disabilities.  The relevant documents in the record should be made available to the examiner, who should indicate on the examination report that he/she has reviewed the documents in conjunction with the examination.  A detailed history of relevant symptoms should be obtained from the Veteran.  All indicated studies should be performed.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  The examiner should provide the following opinions:

Is it as likely as not (i.e., probability of 50 percent or more) that any currently diagnosed lumbar spine disability had its onset during active service?

Is it as likely as not (i.e., probability of 50 percent or more) that any currently diagnosed cervical spine disability had its onset during active service?

In rendering the above opinions, the VA examiner should specifically address the Veteran's contentions and/or evidence in the record concerning 1) that the Veteran's lumbar and/or cervical spines were injured in an in-service parachuting accident; 2) that the Veteran was struck in the back during service by a fellow service-member; 3) that the Veteran was struck in the head with a baseball bat in service; 4) that the Veteran was struck in the head with a chain during a riot in service; and 5) any other in-service accident or injury raised by the Veteran at the examination.  

Further, the VA examiner should also address any and all of the Veteran's advanced post-service injuries, including 1) being struck by a falling overhead garage door; 
2) falling out of a truck onto the concrete and having the tailgate fall with him; 3) injuring his back and neck while working construction as he was pulling out wire; and 
4) any other post-service accident or injury raised by the Veteran at the examination.

5.  Then readjudicate the issues of entitlement to service connection for lumbar and cervical spine disabilities.  If one or more of the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


